

115 HR 5070 IH: Grain Inspection Improvement Act
U.S. House of Representatives
2018-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5070IN THE HOUSE OF REPRESENTATIVESFebruary 20, 2018Mr. Rodney Davis of Illinois (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo restore certain exceptions to the United States Grain Standards Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Grain Inspection Improvement Act. 2.Restoring certain exceptions to United States Grain Standards Act (a)In generalGrain handling facilities described in subsection (b) may, before September 30, 2020, restore a prior agreement with an official agency designated under the rule entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA published by the Department of Agriculture in the Federal Register on April 18, 2003 (68 Fed. Reg. 19139), if—
 (1)such grain handling facility and official agency agree to restore such prior agreement; and (2)such grain handling facility notifies the Secretary of Agriculture of—
 (A)the agreement described in paragraph (1); and (B)the effective date of such agreement.
 (b)Eligible grain handling facilitiesSubsection (a) shall apply with respect to grain handling facilities that were— (1)granted exceptions pursuant to the rule specified in subsection (a); and
 (2)had such exceptions revoked on or after April 14, 2017. 